Wood, C. J.
This is a writ of error to the Supreme Court of Geauga county. The error assigned is, in fact, infancy of Blanchard, one of the defendants. To this assignment, the plea of a release of error, since the judgment, by Blanchard, and since he became of age. To this plea the plaintiff in error demurred, and the principal question in the case is upon the sufficiency of this plea. The action was in trespass for personal goods and chattels, and against several defendants now plaintiffs in error.
We hold that the judgment being an entirety, if it was erroneous as to Blanchard, it was likewise erroneous as to all the other defendants against whom judgment was rendered; and that the release of Blanchard is inoperative to bar the writ of error. The demurrer is therefore sustained, and the judgment reversed, and the case remanded;
Hitchcock, J., having been of counsel for the plaintiffs, did not sit in this case.